DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...an acquisition unit that acquires a plurality of pieces of moving image data imaged at different points; a data generating unit that generates still image data by extracting a frame for every predetermined time as a still image for each of the plurality of pieces of moving image data acquired by the acquisition unit; a storage unit that stores the still image data in association with position data representing an imaging position at which a subject has been imaged in each of the plurality of pieces of moving image data and time data representing a time at which the still image data has been imaged; a designated value accepting unit that accepts a position designation value for designating the position data in the still image data desired to be viewed by a user; and a selection unit that selects the still image data in accordance with the time data on the basis of the position designation value accepted by the designated value accepting unit and transmits the selected still image data to an external display device via a communication network, wherein the selection unit selects the still image data corresponding to the position designation value that has already been designated in a case in which the designated value accepting unit has not accepted the position designation value and selects the corresponding still image data on the basis of a change in the position designation value by using the time data of the still image data corresponding to a time at which the position designation value has been accepted as a reference in a case in which the designated value accepting unit has accepted the position designation value.” And independent claim 9 recites the uniquely distinct features for: “...an acquisition step of acquiring a plurality of pieces of moving image data imaged at different points; a data generating step of generating still image data by extracting a frame for every predetermined time as a still image for each of the plurality of pieces of moving image data acquired in the acquisition step; a storage step of storing the still image data in association with position data representing an imaging position at which a subject has been imaged in each of the plurality of pieces of moving image data and time data representing a time at which the still image data has been imaged; a designated value accepting step of accepting a position designation value for designating a position at which the subject is viewed by a user; and a selection step of selecting the still image data in accordance with the time data on the basis of the position designation value accepted in the designated value accepting step and transmitting the selected still image data to an external display device via a communication network, wherein, in the selection step, the still image data corresponding to the position designation value that has already been designated is selected in a case in which the position designation value has not been accepted in the designated value accepting step, and the corresponding still image data is selected on the basis of a change in the position designation value by using the time data of the still image data corresponding to a time at which the position designation value has been accepted as a reference in a case in which the position designation value has been accepted in the designation value accepting step.” Independent claim 10 recites the uniquely distinct features for: “...acquire a plurality of pieces of moving image data imaged at different points; generate still image data by extracting a frame for every predetermined time as a still image for each of the plurality of pieces of moving image data; store the still image data in association with position data representing an imaging position at which a subject has been imaged in each of the plurality of pieces of moving image data and time data representing a time at which the still image data has been imaged; accept a position designation value for designating a position at which the subject is viewed by a user; select the still image data in accordance with the time data on the basis of the position designation value; and transmit the selected still image data to an external display device via a communication network, wherein, the still image data corresponding to the position designation value that has already been designated is selected in a case in which the position designation value has not been accepted, and the corresponding still image data is selected on the basis of a change in the position designation value by using the time data of the still image data corresponding to a time at which the position designation value has been accepted as a reference in a case in which the position designation value has been accepted.” The closest prior art in Iwase et al. (US 8,115,814 B2) teaches a mobile tracking system of the present embodiment is constituted of multiple movable autonomic cameras 11, also called autonomic photographic apparatus 11, which are dispersed geographically. Reference numeral 12 denotes a recognition range of an autonomic photographic apparatus 11. When a mobile object constituting an object to be photographed enters this recognition range 12 and is recognized by the autonomic camera 11, it initiates a tracking operation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

4/23/2021
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484